Exhibit 10.1

 

EXECUTION COPY

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of July 31, 2015, by
and among Tempus Applied Solutions Holdings, Inc., a company organized under the
laws of the State of Delaware (the “Company”), and the undersigned buyers (each,
a “Buyer” and collectively, the “Buyers”).

 

WHEREAS:

 

A.            The Company, together with Chart Acquisition Corp., a Delaware
corporation (“Chart”), Tempus Applied Solutions, LLC, a Delaware limited
liability company (“Tempus”), TAS Financing Sub Inc., a Delaware corporation
(“TAS Financing Sub”) and Chart Financing Sub Inc., a Delaware corporation
(“Chart Financing Sub”), are parties to those certain Purchase and Exchange
Agreements, each dated as of June 10, 2015, with each Buyer (as amended,
including by each First Amendment to Purchase and Exchange Agreement, dated
effective as of July 15, 2015, the “Exchange Agreements”), pursuant to which TAS
Financing Sub is issuing shares of its Series A Non-Voting Preferred Stock, par
value $0.0001 per share (the “TAS Preferred Stock”), to each Buyer immediately
prior to the consummation of the Business Combination (as defined below).

 

B.            Tempus, each of the members of Tempus (the “Members”), Benjamin
Scott Terry and John G. Gulbin III, together in their capacity as Members’
Representative thereunder, Chart, the Company, Chart Merger Sub Inc., a Delaware
corporation (“Chart Merger Sub”), TAS Merger Sub LLC, a Delaware limited
liability company (“TAS Merger Sub”), TAS Financing Sub, Chart Financing Sub,
Chart Acquisition Group LLC, in its capacity as the Chart Representative
thereunder, and Chart Acquisition Group LLC, Mr. Joseph Wright and Cowen
Investments LLC, for limited purposes in their capacity as the Warrant Offerors
thereunder, are parties to that certain Agreement and Plan of Merger, dated as
of January 5, 2015 (as amended, including by the First Amendment to Agreement
and Plan of Merger, dated as of March 20, 2015, the Second Amendment to
Agreement and Plan of Merger, dated as of June 10, 2015 and the Third Amendment
to Agreement and Plan of Merger, dated effective as of July 15, 2015, the
“Merger Agreement”), pursuant to which (i) both TAS Merger Sub and TAS Financing
Sub will merge with and into Tempus, with Tempus continuing as the surviving
entity (the “Tempus Merger”), and with (A) the Members receiving newly issued
shares of common stock, par value $0.0001 par value per share, of the Company
(“Common Stock”) and (B) the Buyers, as the holders of TAS Preferred Stock,
receiving newly issued shares of Common Stock (the “Common Shares”), shares of
Series A Convertible Preferred Stock, par value $0.0001 per share, of the
Company (“Preferred Stock”, such shares of Preferred Stock issued to the Buyers,
the “Preferred Shares” and the Common Stock issuable upon conversion of the
Preferred Shares, the “Conversion Shares”), Series A-1 Warrants to Purchase
Common Stock or Preferred Stock (“Series A-1 Warrants”) and Series B-1 Warrants
to Purchase Common Stock or Preferred Stock (“Series B-1 Warrants” and, together
with the Series A-1 Warrants, the “Warrants”, and the Common Stock or Preferred
Stock issuable upon the exercise of the Warrants, the “Warrant Shares”), (ii)
both Chart Merger Sub and Chart Financing sub will merge with and into Chart,
with Chart continuing as the surviving entity (the “Chart Merger”), and with (A)
the former Chart stockholders and warrant holders receiving newly issued shares
of Common Stock and newly issued warrants of Chart and (B) the holders of Series
B Non-Voting Preferred Stock, par value $0.0001 per share, of Chart Financing
Sub receiving newly issued shares of Common Stock, Series A-2 Warrants to
Purchase Common Stock or Preferred Stock and Series B-2 Warrants to Purchase
Common Stock or Preferred Stock, and (iii) the Company will become a publicly
traded company (such transactions collectively, the “Business Combination”).

 



 

 

 

C.            In accordance with the terms of the Exchange Agreements, the
Company has agreed to provide to the Buyers, among other rights, certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws, with respect to the Company
securities issued to the Buyers in the Business Combination.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:

 

1.            Definitions.

 

1.1          Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings set forth in the Exchange Agreements. As used
in this Agreement, the following terms shall have the following meanings:

 

(a)         “1934 Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations thereunder, or any similar successor statute.

 

(b)         “Affiliate” has the meaning set forth in Rule 405 under the 1933
Act.

 

(c)          “Business Day” means any day other than Saturday, Sunday or any
other day on which commercial banks in The City of New York are authorized or
required by law to remain closed.

 

(d)         “Buyer Securities” means, collectively, the Exchange Securities and
the Underlying Securities.

 

(e)         “Closing Date” means the date on which the Closing Time occurs.

 

(f)          “Demand Registration” means a registration required to be effected
by the Company pursuant to Section 2.1, which may, at the option of the
Initiating Holders holding a majority of the Registrable Securities for which
registration was requested in the Request, be an Underwritten Offering.

 

(g)         “Demand Registration Statement” means a registration statement of
the Company which covers the Registrable Securities requested to be included
therein pursuant to the provisions of Section 2.1 and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the prospectus contained therein, all exhibits thereto
and all material incorporated by reference (or deemed to be incorporated by
reference) therein.

 



2

 

 

(h)         “Effective Date” means the date the applicable Registration
Statement is declared effective by the SEC.

 

(i)          “Eligible Market” means the Principal Market, The New York Stock
Exchange, Inc., the NYSE MKT LLC, The NASDAQ Global Select Market, The NASDAQ
Global Market or The Nasdaq Capital Market.

 

(j)          “Exchange Securities” means the Common Shares, Preferred Shares and
Warrants to be issued by the Company to the Buyers pursuant to the Business
Combination.

 

(k)         “Filing Date” means the date on which the applicable Registration
Statement is filed with the SEC.

 

(l)          “FINRA” means the Financial Industry Regulatory Authority, Inc.

 

(m)        “Holder” means any holder of Registrable Securities.

 

(n)         “Initiating Holders” means, with respect to a particular
registration, the Holders who initiated the Request for such registration.

 

(o)         “Investor” means a Buyer or any transferee or assignee of
Registrable Securities, to whom a Buyer assigns its rights under this Agreement
and who agrees to become bound by the provisions of this Agreement in accordance
with Section 9 and any transferee or assignee thereof to whom a transferee or
assignee of the Registrable Securities assigns its rights under this Agreement
and who agrees to become bound by the provisions of this Agreement in accordance
with Section 9.

 

(p)         “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and/or a government or any department or agency
thereof.

 

(q)         “Principal Market” means the OTCQB (which is the primary securities
exchange or automated quotation system upon which the Common Stock will be
listed or quoted immediately following the Closing Date).

 

(r)          “Prospectus” means the prospectus included in a Registration
Statement (including, without limitation, any preliminary prospectus and any
prospectus that includes any information previously omitted from a prospectus
filed as part of an effective registration statement in reliance upon Rule 430A
promulgated under the 1933 Act), and any such Prospectus as amended or
supplemented by any prospectus supplement, and all other amendments and
supplements to such Prospectus, including post-effective amendments, and in each
case including all material incorporated by reference (or deemed to be
incorporated by reference) therein.

 

(s)         “register,” “ registered,” and “registration” refer to a
registration effected by preparing and filing one or more Registration
Statements in compliance with the 1933 Act and the declaration of effectiveness
of such Registration Statement(s) by the SEC.

 



3

 

 

(t)          “Registrable Securities” means (i) the Buyer Securities and (ii)
any securities issued or issuable with respect to, or in exchange for, the Buyer
Securities, including, without limitation, as a result of any stock split, stock
dividend, recapitalization, exchange or similar event or otherwise, without
regard to any limitations on the exercise of the Warrants or conversion of the
Preferred Shares.

 

(u)         “Registration Expenses” means any and all expenses incident to
performance of or compliance with this Agreement by the Company and its
Subsidiaries, including, without limitation, (i) all SEC, stock exchange, FINRA
and other registration, listing and filing fees, (ii) all fees and expenses
incurred in connection with compliance with state securities or blue sky laws
and compliance with the rules of any stock exchange (including fees and
disbursements of counsel in connection with such compliance and the preparation
of a blue sky memorandum and legal investment survey), (iii) all expenses of any
Persons in preparing or assisting in preparing, word processing, printing,
distributing, mailing and delivering any Registration Statement, any prospectus,
any underwriting agreements, transmittal letters, securities sales agreements,
securities certificates and other documents relating to the performance of or
compliance with this Agreement, (iv) the fees and disbursements of counsel for
the Company, (v) the fees and disbursements of Legal Counsel, (vi) the fees and
disbursements of all independent public accountants (including the expenses of
any audit and/or “cold comfort” letters) and the fees and expenses of other
Persons, including experts, retained by the Company, (vii) the expenses incurred
in connection with making road show presentations and holding meetings with
potential investors to facilitate the distribution and sale of Registrable
Securities which are customarily borne by the issuer, (viii) any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities, and (ix) premiums and other costs of policies of insurance against
liabilities arising out of the public offering of the Registrable Securities
being registered; provided, however, Registration Expenses shall not include
discounts and commissions payable to underwriters, selling brokers, dealer
managers or other similar Persons engaged in the distribution of any of the
Registrable Securities; and provided further, that in any case where
Registration Expenses are not to be borne by the Company, such expenses shall
not include salaries of Company personnel or general overhead expenses of the
Company, auditing fees, premiums or other expenses relating to liability
insurance required by underwriters of the Company or other expenses for the
preparation of financial statements or other data normally prepared by the
Company in the ordinary course of its business or which the Company would have
incurred in any event; and provided, further, that in the event the Company
shall, in accordance with Section 2.2 or Section 2.9 hereof, not register any
securities with respect to which it had given written notice of its intention to
register to Holders, notwithstanding anything to the contrary in the foregoing,
all of the costs incurred by such Holders in connection with such registration
shall be deemed to be Registration Expenses.

 

(v)         “Registration Period” means the period beginning as of the Effective
Date and ending at the earlier of (i) the date as of which the Investors may
sell all of the Registrable Securities covered by the applicable Registration
Statement without restriction or limitation pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the 1933 Act or (ii) the date on which the Investors shall
have sold all of the Registrable Securities covered by such Registration
Statement.

 



4

 

 

(w)        “Registration Statement” means a registration statement or
registration statements of the Company filed under the 1933 Act covering the
Registrable Securities.

 

(x)         “Required Holders” means Investors holding at least a majority of
the Exchange Securities (determined on an as converted, fully-diluted basis and
without giving effect to any exercise or conversion limitations contained in any
such convertible or exercisable securities) as of the Closing Date, giving
effect to any assignments hereunder, but not any sales under Registration
Statements or pursuant to Rule 144. In the event that this Agreement is
terminated with respect to an Investor in accordance with Section 11(a), such
Investor and the Exchange Securities of such Investor as of the Closing Date
shall be excluded for purposes of such calculation.

 

(y)        “Required Holders of the Registration” means, with respect to a
particular registration, one or more Holders of Registrable Securities who would
hold a majority of the Registrable Securities (determined on an as converted,
fully-diluted basis and without giving effect to any exercise or conversion
limitations contained in any such convertible or exercisable securities) to be
included in the applicable registration.

 

(z)         “Rule 415” means Rule 415 under the 1933 Act or any successor rule
providing for offering securities on a continuous or delayed basis.

 

(aa)       “SEC” means the United States Securities and Exchange Commission.

 

(bb)      “Shelf Registration” means a registration pursuant to Rule 415 under
the 1933 Act or any successor rule providing for offering securities on a
continuous or delayed basis, including pursuant to the Mandatory Registration
Statement or S-3 Registration.

 

(cc)       “Trading Day” means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock are suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York time).

 

(dd)      “Underlying Securities” means the Conversion Shares and the Warrant
Shares.

 

(ee)       “Underwriters” means the underwriters, if any, of the offering being
registered under the 1933 Act.

 

(ff)        “Underwritten Offering” means a sale of securities of the Company to
an Underwriter or Underwriters for reoffering to the public.

 



5

 

 

(gg)      “Unrestricted Date” means, with respect to any Registrable Securities,
the earliest of the date that (a) a Registration Statement registering the sale
of such Registrable Securities has been declared effective by the SEC, (b) all
of the Registrable Securities have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions or (c) following the one (1) year anniversary of
the Closing Date, provided that (i) the Investor holding such Registrable
Securities is not an Affiliate of the Company (provided, that the Company shall
cause its counsel to issue a legal opinion with respect to each Buyer’s
non-affiliate status assuming that the facts and circumstances relevant to such
determination do not adversely change from the Closing Date, except that
increases and decreases in the market price of the Company’s Common Stock will
not be deemed to be an adverse change), (ii) all of the Registrable Securities
may be sold pursuant to an exemption from registration under Section 4(1) of the
1933 Act without volume or manner-of-sale restrictions and (iii) the Company’s
legal counsel has delivered to such Investor a standing written unqualified
opinion that resales of such Registrable Securities may then be made by such
Investor pursuant to such exemption, which opinion shall be in form and
substance reasonably acceptable to such Investor.

 

2.            Registration.

 

2.1          Demand Registration.

 

(a)           Right to Demand Registration.

 

(i)           Subject to Section 2.1(c), at any time or from time to time after
the Closing Date, the Required Holders shall have the right to request in
writing that the Company register all or part of such Required Holders’
Registrable Securities (a “Request”) by filing with the SEC a Demand
Registration Statement.

 

(A)        Each Request shall specify the amount of Registrable Securities
intended to be disposed of by such Holders and the intended method of
disposition thereof.

 

(B)         As promptly as practicable, but no later than five (5) Business Days
after receipt of a Request, the Company shall give written notice of such
requested registration to all other Investors.

 

(C)         Subject to Section 2.1(b), the Company shall include in a Demand
Registration (i) the Registrable Securities intended to be disposed of by the
Initiating Holders and (ii) the Registrable Securities intended to be disposed
of by any other Investor which shall have made a written request (which request
shall specify the amount of Registrable Securities to be registered and the
intended method of disposition thereof) to the Company for inclusion thereof in
such registration within ten (10) days after the receipt of such written notice
from the Company.

 



6

 

 

(D)         Subject to Section 2.9, the Company, as expeditiously as possible,
but in any event within forty-five (45) days following a Request (the “Demand
Filing Deadline”), shall cause to be filed with the SEC a Demand Registration
Statement providing for the registration under the 1933 Act of the Registrable
Securities which the Company has been so requested to register by all such
Investors, to the extent necessary to permit the disposition of such Registrable
Securities so to be registered in accordance with the intended methods of
disposition thereof specified in such Request or further requests (including,
without limitation, by means of a Shelf Registration if so requested and if the
Company is then eligible to use such a registration).

 

(E)          The Company shall use its reasonable best efforts to have such
Demand Registration Statement declared effective by the SEC as soon as
practicable thereafter and to keep such Demand Registration Statement
continuously effective until such time as all of such Registrable Securities
have been disposed of in accordance with the intended methods of disposition by
the seller(s) thereof set forth in such Demand Registration Statement; provided,
that with respect to any Demand Registration Statement, such period need not
extend beyond the Registration Period (the “Demand Registration Period”).

 

(ii)           A Request may be withdrawn prior to the filing of the Demand
Registration Statement by the Required Holders of the Registration (a “Withdrawn
Request”) and a Demand Registration Statement may be withdrawn prior to the
effectiveness thereof by the Required Holders of the Registration (a “Withdrawn
Demand Registration”) and such withdrawals shall be treated as a Demand
Registration which shall have been effected pursuant to this Section 2.1, unless
the Required Holders of Registrable Securities to be included in such
Registration Statement reimburse the Company for its reasonable out-of-pocket
Registration Expenses relating to the preparation and filing of such Demand
Registration Statement (to the extent actually incurred); provided, however,
that if a Withdrawn Request or Withdrawn Demand Registration is made (A) because
of a Material Adverse Effect (as defined in the Merger Agreement) on the Company
that occurs or is publicly disclosed by the Company after the Required Holders
deliver the Request Notice to the Company, or (B) because the sole or lead
managing Underwriter advises that the amount of Registrable Securities to be
sold in such offering be reduced pursuant to Section 2.1(b) by more than ten
percent (10%) of the Registrable Securities requested to be included in such
Registration Statement (including pursuant to properly requested piggyback
registration rights by other Investors), (C) because the SEC advises or requires
the Company to reduce the number of Registrable Securities to be included in
such offering by more than ten percent (10%) of the number requested (a SEC
requirement will be deemed to have occurred if the SEC would treat an Investor
as an underwriter absent such reduction) or (D) because of a postponement of
such registration pursuant to Section 2.9, then such withdrawal shall not be
treated as a Demand Registration effected pursuant to this Section 2.1 (and
shall not be counted toward the number of Demand Registrations to which such
Holders are entitled), and the Company shall pay all Registration Expenses in
connection therewith. Any Holder requesting inclusion in a Demand Registration
may, at any time prior to the Effective Date of the Demand Registration
Statement (and for any reason), revoke such request by delivering written notice
to the Company revoking such requested inclusion.

 



7

 

 

(iii)          The registration rights granted pursuant to the provisions of
this Section 2.1 shall be in addition to the registration rights granted
pursuant to the other provisions of Section 2 hereof.

 

(b)          Priority in Demand Registrations. If a Demand Registration involves
an Underwritten Offering, and the sole or lead managing Underwriter, as the case
may be, of such Underwritten Offering shall advise the Company in writing (with
a copy to each Investor requesting registration) on or before the date five (5)
days prior to the date then scheduled for such offering that, in its opinion,
the amount of Registrable Securities, if any, requested to be included in such
Demand Registration exceeds the number which can be sold in such offering within
a price range acceptable to the Required Holders of the Registration (such
writing to state the basis of such opinion and the approximate number of
Registrable Securities which may be included in such offering) or the SEC
requires or is deemed to have required (pursuant to Section 2.1(a)(ii)(C) above)
the Company to reduce the number of Registrable Securities in such offering, the
Company shall include in such Demand Registration, to the extent of the number
which the Company is so advised may be included in such offering without such
effect, the Registrable Securities requested to be included in the Demand
Registration by the participating Investors allocated pro rata among the
Investors based on the number of Registrable Securities held by each Investor
(on an as converted, fully-diluted basis and without giving effect to any
exercise or conversion limitations contained in any such convertible or
exercisable securities). In the event the Company shall not, by virtue of this
Section 2.1(b), include in any Demand Registration all of the Registrable
Securities of any Investor requesting to be included in such Demand
Registration, such Investor may, upon written notice to the Company given within
five (5) days of the time such Investor first is notified of such matter, reduce
the amount of Registrable Securities it desires to have included in such Demand
Registration, whereupon only the Registrable Securities, if any, it desires to
have included will be so included and the Investors not so reducing shall be
entitled to a corresponding increase in the amount of Registrable Securities to
be included in such Demand Registration.

 

(c)          Limitations on Registrations. The rights of Holders of Registrable
Securities to request Demand Registrations pursuant to Section 2.1(a) are
subject to the following limitations:

 

(i)            in no event shall the Company be required to effect a Demand
Registration unless the reasonably anticipated aggregate offering price to the
public of all Registrable Securities for which registration has been requested
by Holders, together with any shares sold by the Company for its own account,
will be at least $1,000,000 or, if the foregoing is not satisfied, all of the
Registrable Securities held by the Holders requiring registration are included
in the Demand Registration; and

 

(ii)           in no event shall the Company be required to effect, in the
aggregate, more than three (3) Demand Registrations that are Underwritten
Offerings; provided, however, that such number shall be increased to the extent
the Company does not include in what would otherwise be the final registration
the number of Registrable Securities requested to be registered by the Holders
by reason of Section 2.1(b).

 



8

 

 

(d)         Underwriting. Notwithstanding anything to the contrary contained in
Section 2.1(a), if the Initiating Holders holding a majority of the Registrable
Securities for which registration was requested in the Request so elect, the
offering of such Registrable Securities pursuant to such Demand Registration
shall be in the form of a firm commitment or best efforts Underwritten Offering;
and such Initiating Holders may require that all Persons (including other
Investors) participating in such registration sell their Registrable Securities
to the Underwriters at the same price and on the same terms of underwriting
applicable to the Initiating Holders. If any Demand Registration involves an
Underwritten Offering, the sole or managing Underwriters and any additional
investment bankers and managers to be used in connection with such registration
shall be selected by the Initiating Holders holding a majority of the
Registrable Securities for which registration was requested in the Request,
subject to the approval of the Company (such approval not to be unreasonably
withheld or delayed).

 

(e)         Effective Registration Statement; Suspension. A Demand Registration
Statement shall not be deemed to have become effective (and the related
registration will not be deemed to have been effected) (i) unless it has been
declared effective by the SEC and remains effective in compliance with the
provisions of the 1933 Act with respect to the disposition of all Registrable
Securities covered by such Demand Registration Statement for the Demand
Registration Period, (ii) if the offering of any Registrable Securities pursuant
to such Demand Registration Statement is interfered with by any stop order,
injunction or other order or requirement of the SEC or any other governmental
agency or court, or (iii) if, in the case of an Underwritten Offering, the
conditions to closing specified in an underwriting agreement to which the
Company is a party are not satisfied other than by the sole reason of any breach
or failure by the Holders of Registrable Securities or are not otherwise waived.
The Demand Registration Statement shall contain (except if otherwise directed by
the Required Holders) the “Selling Security Holder” and “Plan of Distribution”
sections in substantially the form attached hereto as Exhibit B. By 9:30 a.m.
New York time on the date following any Effective Date, the Company shall file
with the SEC in accordance with Rule 424 under the 1933 Act the final prospectus
to be used in connection with sales pursuant to such Registration Statement.

 

(f)          Other Registrations. Until the two (2) year anniversary of the
Closing Date, the Company shall not, without the consent of the Required
Holders, file a registration statement pertaining to the sale or resale of any
other securities of the Company other than: (i) a primary offering of securities
by the Company; (ii) sales of Company securities by Cowen Investment LLC or MSSB
C/F Robert Lee Priest, Jr.; or (iii) sales of Company securities by any other
Company security holder exercising piggy-back or incidental registration rights,
provided that either (A) the Mandatory Registration Statement has become
effective with respect to the resale of all Registrable Securities without any
limitations or cutbacks and is still in effect and can be used for the resale of
all Registrable Securities by the Investors at such time or (B) the Mandatory
Registration Statement has become effective (regardless of whether there are any
cutbacks) and thereafter a Demand Registration Statement has become effective
registering all requested securities without any limitations or cutbacks.

 

(g)         Registration Statement Form. Registrations under this Section 2.1
shall be on such appropriate registration form of the SEC (i) as shall be
selected by the Initiating Holders holding a majority of the Registrable
Securities for which registration was requested in the Request, and (ii) which
shall be available for the sale of Registrable Securities in accordance with the
intended method or methods of disposition specified in the requests for
registration. The Company agrees to include in any such Registration Statement
all information which any selling Investor, upon advice of counsel, shall
reasonably request.

 



9

 

 

2.2          Incidental Registration.

 

(a)           Right to Include Registrable Securities.

 

(i)            If the Company at any time or from time to time proposes to
register any of its securities under the 1933 Act (other than in a registration
on Form S-4 (solely as to the issuance of the shares in the applicable business
combination) or S-8 or any successor form to such forms) whether or not pursuant
to registration rights granted to other holders of its securities and whether or
not for sale for its own account, the Company shall deliver prompt written
notice (which notice shall be given at least fifteen (15) calendar days prior to
the filing of such proposed registration) to all Investors of its intention to
undertake such registration, describing in reasonable detail the proposed
registration and distribution (including the anticipated range of the proposed
offering price, the class and number of securities proposed to be registered and
the distribution arrangements) and of such Holders’ right to participate in such
registration under this Section 2.2 as hereinafter provided. Subject to the
other provisions of this paragraph (a) and Section 2.2(b), upon the written
request of any Investor made within ten (10) calendar days after the receipt of
such written notice (which request shall specify the amount of Registrable
Securities to be registered and the intended method of disposition thereof), the
Company shall effect the registration under the 1933 Act of all Registrable
Securities requested by Investors to be so registered (an “Incidental
Registration”), to the extent requisite to permit the disposition (in accordance
with the intended methods thereof as aforesaid) of the Registrable Securities so
to be registered, by inclusion of such Registrable Securities in the
Registration Statement which covers the securities which the Company proposes to
register and shall cause such Registration Statement to become and remain
effective with respect to such Registrable Securities in accordance with the
registration procedures set forth in Section 3. If an Incidental Registration
involves an Underwritten Offering, immediately upon notification to the Company
from the Underwriter of the price at which such securities are to be sold, the
Company shall so advise each participating Investor. The Holders requesting
inclusion in an Incidental Registration may, at any time prior to the Effective
Date of the applicable Registration Statement (and for any reason), revoke such
request by delivering written notice to the Company revoking such requested
inclusion.

 

(ii)           If at any time after giving written notice of its intention to
register any securities and prior to the Effective Date of the Registration
Statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each Investor and, thereupon, (A) in the case of a
determination not to register, the Company shall be relieved of its obligation
to register any Registrable Securities in connection with such registration (but
not from its obligation to pay the Registration Expenses incurred in connection
therewith), without prejudice, however, to the rights of the Holders to cause
such registration to be effected as a registration under Section 2.1, and (B) in
the case of a determination to delay such registration, the Company shall be
permitted to delay the registration of such Registrable Securities for the same
period as the delay in registering such other securities; provided, however,
that if such delay shall extend beyond ninety (90) days from the date the
Company received a request to include Registrable Securities in such Incidental
Registration, then the Company shall again give the Investors the opportunity to
participate therein and shall follow the notification procedures set forth in
the preceding paragraph. There is no limitation on the number of such Incidental
Registrations pursuant to this Section 2.2 which the Company is obligated to
effect.

 



10

 

 

(iii)          The registration rights granted pursuant to the provisions of
this Section 2.2 shall be in addition to the registration rights granted
pursuant to the other provisions of Section 2 hereof.

 

(b)          Priority in Incidental Registration. If an Incidental Registration
involves an Underwritten Offering (on a firm commitment basis), and the sole or
the lead managing Underwriter, as the case may be, of such Underwritten Offering
shall advise the Company in writing (with a copy to each Investor requesting
registration) on or before the date five (5) days prior to the date then
scheduled for such offering that, in its opinion, the amount of securities
(including Registrable Securities) requested to be included in such registration
exceeds the amount which can be sold in such offering without materially
interfering with the successful marketing of the securities being offered (such
writing to state the basis of such opinion and the approximate number of such
securities which may be included in such offering without such effect), the
Company shall include in such registration, to the extent of the number which
the Company is so advised may be included in such offering without such effect,
(i) in the case of a registration initiated by the Company, (A) first, the
securities that the Company proposes to register for its own account, (B)
second, the Registrable Securities requested to be included in such registration
by the Holders allocated pro rata in proportion to the number of Registrable
Securities (on an as converted, fully-diluted basis and without giving effect to
any exercise or conversion limitations contained in any such convertible or
exercisable securities) requested to be included in such registration by each of
them, and (C) third, other securities of the Company to be registered on behalf
of any other Person and (ii) in the case of a registration initiated by a Person
other than the Company, the Registrable Securities requested to be included in
such registration by the Holders and the securities proposed to be registered by
the Persons initiating such registration, allocated pro rata in proportion to
the number of Company securities (on an as converted, fully-diluted basis and
without giving effect to any exercise or conversion limitations contained in any
such convertible or exercisable securities) requested to be included in such
registration by each of them; provided, however, that in the event the Company
will not, by virtue of this Section 2.2(b), include in any such registration all
of the Registrable Securities of any Investor requested to be included in such
registration, such Investor may, upon written notice to the Company given within
three (3) days of the time such Investor first is notified of such matter,
reduce the amount of Registrable Securities it desires to have included in such
registration, whereupon only the Registrable Securities, if any, it desires to
have included will be so included, and the Investors not so reducing (and, with
respect to any registration initiated by a Person other than the Company, the
other Persons initiating such registration) shall be entitled to a corresponding
increase in the amount of Registrable Securities (and with respect to other
Persons initiating such registration, other Company securities) to be included
in such registration.

 



11

 

 

(c)         Selection of Underwriters. If any Incidental Registration involves
an Underwritten Offering and the Incidental Registration includes Registrable
Securities of the Investors with an aggregate offering price to the public with
respect to such Registrable Securities that is reasonably expected to be at
least $1,000,000, the sole or managing Underwriter(s) and any additional
investment bankers and managers to be used in connection with such registration
shall be subject to the approval of the Required Holders of the Registration
(such approval not to be unreasonably withheld, delayed or conditioned).

 

2.3          Initial Mandatory Resale Registration. Without limiting the rights
of the Investors to the Demand Registrations set forth in Section 2.1, the
Company shall prepare, and, as soon as practicable but in no event later than
fifteen (15) Business Days after the Closing Date (the “Mandatory Filing
Deadline”, and any of the Mandatory Filing Deadline or a Demand Filing Deadline,
a “Filing Deadline”), file with the SEC a registration statement covering the
resale of all of the Registrable Securities by the Investors in accordance with
the 1933 Act (the “Mandatory Registration Statement”). The Mandatory
Registration Statement shall contain (except if otherwise directed by the
Required Holders) the “Selling Security Holder” and “Plan of Distribution”
sections in substantially the form attached hereto as Exhibit B. The Company
shall use its best efforts to have the Initial Registration Statement declared
effective by the SEC as soon as practicable, but in any event on or prior to the
Mandatory Effectiveness Deadline. For purposes, hereof, the “Mandatory
Effectiveness Deadline” means the date which is (i) in the event that the
Mandatory Registration Statement is not subject to a full review by the SEC,
fifty (50) calendar days after the Closing Date or (ii) in the event that the
Mandatory Registration Statement is subject to a full review by the SEC, eighty
(80) calendar days after the Closing Date. By 9:30 a.m. New York time on the
Business Day following the Effective Date of the Mandatory Registration
Statement, the Company shall file with the SEC in accordance with Rule 424 under
the 1933 Act the final prospectus to be used in connection with sales pursuant
to the Mandatory Registration Statement. The registration rights granted
pursuant to the provisions of this Section 2.3 shall be in addition to the
registration rights granted pursuant to the other provisions of this Section 2.

 

2.4          S-3 Registration.

 

(a)         Subject to Section 2.4(b), if at any time (i) one or more Holders of
Registrable Securities request (the “S-3 Request”) that the Company file a
registration statement on Form S-3 or any successor form thereto for a public
offering of all or any portion of the shares of Registrable Securities held by
it and (ii) the Company is a registrant entitled to use Form S-3 or any
successor form thereto to register such securities, then the Company shall, as
expeditiously as possible following such S-3 Request, use its reasonable best
efforts to register under the 1933 Act on Form S-3 or any successor form
thereto, for public sale in accordance with the intended methods of disposition
specified in such Request or any subsequent requests (including, without
limitation, by means of a Shelf Registration) the Registrable Securities
specified in such Request and any subsequent requests (an “S-3 Registration”);
provided, that if such registration is for an Underwritten Offering, the terms
of Section 2.1(b) shall apply (and any reference to “Demand Registration”
therein shall, for purposes of this Section 2.4, instead be deemed a reference
to “S-3 Registration”). Whenever the Company is required by this Section 2.4 to
use its reasonable best efforts to effect the registration of Registrable
Securities, each of the procedures and requirements of Section 2.1(a) and 2.1(d)
(including but not limited to the requirements that the Company (A) notify all
Holders of Registrable Securities from whom such Request for registration has
not been received and provide them with the opportunity to participate in the
offering and (B) use its reasonable best efforts to have such S-3 Registration
Statement declared and remain effective for the time period specified herein)
shall apply to such registration (and any reference in such Sections 2.1(a) and
2.1(d) to “Demand Registration” shall, for purposes of this Section 2.4, instead
be deemed a reference to “S-3 Registration”). If the sole or lead managing
Underwriter (if any) or the Required Holders of the Registration shall advise
the Company in writing that in its opinion additional disclosure not required by
Form S-3 is of material importance to the success of the offering, then such
Registration Statement shall include such additional disclosure.

 



12

 

 

(b)          The rights of Holders of Registrable Securities to request S-3
Registrations pursuant to Section 2.4(a) are subject to the following
limitations:

 

(i)            in no event shall the Company be required to effect an S-3
Registration unless the reasonably anticipated aggregate offering price to the
public of all Registrable Securities for which registration has been requested
by Holders, together with any shares sold by the Company for its own account,
will be at least $500,000 or, if the foregoing is not satisfied, all of the
Registrable Securities held by the Holders requiring registration are included
in the Demand Registration; and

 

(ii)           in no event shall the Company be required to effect more than two
(2) S-3 Registrations in any six (6) month period, provided, however, that such
number shall be increased to the extent the Company does not include in what
would otherwise be the final registration the number of Registrable Securities
requested to be registered by the Holders by reason of Section 2.1(b).

 

(c)          The registration rights granted pursuant to the provisions of this
Section 2.4 shall be in addition to the registration rights granted pursuant to
the other provisions of this Section 2.

 

2.5          Registration of Other Securities. Whenever the Company shall effect
a Demand Registration, no securities other than the Registrable Securities shall
be covered by such registration except (a) if the Required Holders shall have
consented in writing to the inclusion of such other securities or (b) that the
registration statement may include Company securities requested by Company
security holders for inclusion through piggy-back or incidental registration
rights that are permitted to be included pursuant to clauses (ii) or (iii) of
Section 2.1(f) if no Holder is limited in any manner the number of Registrable
Securities requested for inclusion in such registration by reason of Section
2.1(b) or otherwise.

 

2.6          Underwritten Offerings.

 

(a)          Demand Underwritten Offerings. If requested by the sole or lead
managing Underwriter for any Underwritten Offering effected pursuant to a Demand
Registration, the Company shall enter into a customary underwriting agreement
with the Underwriters for such offering, such agreement to be reasonably
satisfactory in substance and form to the Required Holders of the Registration
and to contain such representations and warranties by the Company and such other
terms as are generally prevailing in agreements of that type, including, without
limitation, indemnification and contribution to the effect and to the extent
provided in Sections 6 and 7, respectively.

 



13

 

 

(b)          Investors to be Parties to Underwriting Agreement. The Investors
whose Registrable Securities are to be distributed by Underwriters in an
Underwritten Offering contemplated by Section 2 shall be parties to the
underwriting agreement between the Company and such Underwriters and may, at
such Investors’ option, require that any or all of the representations and
warranties by, and the other agreements on the part of, the Company to and for
the benefit of such Underwriters shall also be made to and for the benefit of
such Investors of Registrable Securities and that any or all of the conditions
precedent to the obligations of such Underwriters under such underwriting
agreement be conditions precedent to the obligations of such Investors;
provided, however, that the Company shall not be required to make any
representations or warranties with respect to written information specifically
provided by a selling Investor for inclusion in the Registration Statement. No
Investor shall be required to make any representations or warranties to, or
agreements with, the Company or the Underwriters other than representations,
warranties or agreements regarding such Investor, such Investor’s Registrable
Securities and such Investor’s intended method of disposition.

 

(c)          Participation in Underwritten Registration. Notwithstanding
anything herein to the contrary, no Person may participate in any Underwritten
Offering hereunder unless such Person (i) agrees to sell its securities on the
same terms and conditions provided in any underwritten arrangements approved by
the Persons entitled hereunder to approve such arrangement and (ii) accurately
completes and executes in a timely manner all questionnaires, powers of
attorney, indemnities, custody agreements, underwriting agreements and other
documents customary for such an offering and reasonably required under the terms
of such underwriting arrangements.

 

2.7          Other Provisions Concerning Registration.

 

(a)          Allocation of Registrable Securities. In no event shall the Company
include any securities other than Registrable Securities on any Registration
Statement (other than, subject to the two year prohibition contemplated in
Section 2.1(f), on an Incidental Registration or an S-3 Registration) without
the prior written consent of the Required Holders. The initial number of
Registrable Securities included in any Registration Statement and any increase
in the number of Registrable Securities included therein shall first be
allocated pro rata among the Investors based on the number of Registrable
Securities (on an as converted, fully-diluted basis and without giving effect to
any exercise or conversion limitations contained in any such convertible or
exercisable securities) held by each Investor at the time such Registration
Statement is declared effective by the SEC. In the event that an Investor sells
or otherwise transfers any of such Investor’s Registrable Securities, each
transferee that becomes an Investor shall be allocated a pro rata portion of the
then remaining number of Registrable Securities included in such Registration
Statement for such transferor. Any Registrable Securities included in a
Registration Statement and which remain allocated to any Person which ceases to
hold any Registrable Securities covered by such Registration Statement shall be
allocated to the remaining Investors, pro rata based on the number of
Registrable Securities (on an as converted, fully-diluted basis and without
giving effect to any exercise or conversion limitations contained in any such
convertible or exercisable securities) then held by such Investors which are
covered by such Registration Statement. For any Demand Registration, if the SEC
requires that the Company register less than the amount of securities originally
included on any Registration Statement at the time it was filed (or is deemed to
have required such reduction in accordance with Section 2.1(a)(ii)(C)), the
Registrable Securities on such registration statement and any other securities
allowed to be registered on such Registration Statement (in accordance with this
paragraph) shall be decreased on a pro rata basis; provided, that following any
such decrease, at the request of the Required Holders, such Required Holders may
elect to withdraw such Registration Statement and thereafter the Request for
such Registration Statement shall not be deemed to constitute a Request for
purposes of Section 2.1 hereof.

 



14

 

 

(b)         Legal Counsel. The Required Holders shall have the right to select
one legal counsel to review and participate in any registration pursuant to this
Section 2 (“Legal Counsel”), which shall be such counsel as designated by the
Required Holders. The Company and Legal Counsel shall reasonably cooperate with
each other in regards to the performance of the Company’s obligations under this
Agreement.

 

(c)         Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. If (i) a Registration Statement when declared effective
fails to register all of the Registrable Securities required or requested to be
included therein (other than (x) by reason of Section 2.1(b) or (y) because the
SEC advises or requires the Company to reduce the number of Registrable
Securities to be included in such offering (a SEC requirement will be deemed to
have occurred if the SEC would treat an Investor as an underwriter absent such
reduction)) (a “Registration Failure”), (ii) a Registration Statement covering
all of the Registrable Securities required to be covered thereby and required to
be filed by the Company pursuant to this Agreement is (A) not filed with the SEC
on or before the applicable Filing Deadline (a “Filing Failure”) or, (B) filed
with the SEC but not declared effective by the SEC on or before the applicable
Effectiveness Deadline (as defined below) (an “Effectiveness Failure”) or (iii)
on any day after the applicable Effective Date, sales of all of the Registrable
Securities included on such Registration Statement (as in effect on the
Effective Date) cannot be made (other than during a Blackout Period (as defined
in Section 2.9)) pursuant to such Registration Statement (including, without
limitation, because of a failure to keep such Registration Statement effective,
a failure to disclose such information as is necessary for sales to be made
pursuant to such Registration Statement or a failure due to a suspension or
delisting of the applicable Registered Securities that are Common Stock,
Preferred Stock or Warrants on its principal trading market or exchange) (a
“Maintenance Failure” and any of a Registration Failure, Filing Failure,
Effectiveness Failure or Maintenance Failure, a “Registration Statement
Failure”) then, as partial relief for the damages to any Investor by reason of
any such delay in or reduction of its ability to sell the Registrable Securities
(which remedy shall not be exclusive of any other remedies available at law or
in equity), the Company shall pay to each Investor which holds Registrable
Securities relating to such Registration Statement an amount in cash equal to
two percent (2.0%) of the purchase price paid by such Investor (or with respect
to any assignee of an original Buyer, the original Buyer) under such Investor’s
(or with respect to any assignee of an original Buyer, such original Buyer’s)
Exchange Agreement for the portion of the Registrable Securities subject to and
limited by such Registration Statement Failure on each of the following dates:
(I) the day of a Registration Failure; (II) the day of a Filing Failure; (III)
the day of an Effectiveness Failure; (IV) the initial day of a Maintenance
Failure; (V) on the thirtieth (30th) day after the date of a Registration
Failure and every thirtieth (30th) day thereafter (pro-rated for periods
totaling less than thirty (30) days) until such Registration Failure is cured;
(VI) on the thirtieth (30th) day after the date of a Filing Failure and every
thirtieth (30th) day thereafter (pro-rated for periods totaling less than thirty
(30) days) until such Filing Failure is cured; (VII) on the thirtieth (30th) day
after the date of an Effectiveness Failure and every thirtieth (30th) day
thereafter (pro-rated for periods totaling less than thirty (30) days) until
such Effectiveness Failure is cured; and (VIII) on the thirtieth (30th) day
after the date of a Maintenance Failure and every thirtieth (30th) day
thereafter (pro-rated for periods totaling less than thirty (30) days) until
such Maintenance Failure is cured. The Company shall also pay the reasonable
fees of Legal Counsel to enforce the provisions hereof. The payments to which an
Investor shall be entitled pursuant to this Section 2.7(c) are referred to
herein as “Registration Delay Payments.” Notwithstanding the foregoing,
Registration Delay Payments will not be payable to an Investor to the extent
that incomplete or incorrect information submitted to the Company by or on
behalf of such Investor (or, with respect to any Investor that is not an
original Buyer, the original Buyer that assigned the Registrable Securities to
the Investor) is the proximate cause of the Registration Statement Failure
giving rise to the Company’s requirement to make a Registration Delay Payment.
In the event the Company fails to make Registration Delay Payments in a timely
manner, such Registration Delay Payments shall bear interest at the rate of one
and one-half percent (1.5%) per month (prorated for partial months) until paid
in full. Registration Delay Payments shall be paid within three (3) Business
Days after the day of the Registration Failure, Filing Failure, Effectiveness
Failure and the initial day of a Maintenance Failure, as applicable, and
thereafter on the earlier of (I) the thirtieth (30th) day after the event or
failure giving rise to the Registration Delay Payments has occurred and (II) the
third (3rd) Business Day after the event or failure giving rise to the
Registration Delay Payments is cured. Notwithstanding anything to the contrary
contained in this Agreement, if there is more than one type of Registration
Statement Failure occurring concurrently with respect to the same Registrable
Securities, any Registration Delay Payments under this Section 2.7(c) shall not
be cumulative or aggregated for each type of Registration Statement Failure
occurring concurrently with respect to the same Registrable Securities.

 



15

 

 

(d)         Public Information. At any time during the period commencing from
the six (6) month anniversary of the Closing Date and ending at such time that
all of the Registrable Securities, if a registration statement is not available
for the resale of all of the Registrable Securities, may be sold without
restriction or limitation pursuant to Rule 144 and without the requirement to be
in compliance with Rule 144(c)(1), (i) if the Company shall fail for any reason
to satisfy the requirements of Rule 144(c)(1) or (ii) if (A) the Company has
ever been an issuer described in Rule 144(i)(1)(i), or becomes such an issuer in
the future, and (B) the Company shall fail to satisfy any condition set forth in
Rule 144(i)(2) (each, a “Public Information Failure”) then, as partial relief
for the damages to any holder of Registrable Securities by reason of any such
delay in or reduction of its ability to sell the Registrable Securities (which
remedy shall not be exclusive of any other remedies available at law or in
equity), the Company shall pay to each such holder an amount in cash equal to
two percent (2.0%) of the purchase price paid by such Investor (or with respect
to any assignee of an original Buyer, the original Buyer) under such Investor’s
(or with respect to any assignee of an original Buyer, such original Buyer’s)
Exchange Agreement for the portion of the Registrable Securities subject to such
Public Information Failure on the day of a Public Information Failure and on
every thirtieth (30th) day (pro-rated for periods totaling less than thirty (30)
days) thereafter until the earlier of (i) the date such Public Information
Failure is cured and (ii) such time that such Public Information Failure no
longer prevents a holder of Registrable Securities from selling such Registrable
Securities pursuant to Rule 144 without any restrictions or limitations. The
payments to which a holder shall be entitled pursuant to this Section 2(d) are
referred to herein as “Public Information Failure Payments.” Public Information
Failure Payments shall be paid on the earlier of the third (3rd) Business Day
after (I) the last day of the calendar month during which such Public
Information Failure Payments are incurred and (II) the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of one
and one-half percent (1.5%) per month (prorated for partial months) until paid
in full. Notwithstanding anything to the contrary contained in this Agreement,
if there is a Public Information Failure and Registration Statement Failure
occurring concurrently with respect to the same Registrable Securities, the
penalties under this Section 2.7(d) and any Registration Delay Payments under
Section 2.7(c) shall not be cumulative or aggregated for each Public Information
Failure and each type of Registration Statement Failure occurring concurrently
with respect to the same Registrable Securities.

 

2.8          Legend Removal.

 

(a)         Certificates evidencing Registrable Securities shall not contain any
legend, (i) while a Registration Statement covering the resale of such
Registrable Securities is effective under the Securities Act, (ii) following any
sale of such Registrable Securities pursuant to Rule 144, (iii) if such
Registrable Securities are eligible for sale under Rule 144, and the Investor
intends an imminent expected sale (and represents such to the Company and its
counsel in writing), or (iv) if such legend is not required under applicable
requirements of the 1933 Act (including judicial interpretations and
pronouncements issued by the SEC). The Company shall cause its counsel to issue
a legal opinion to the Company’s transfer agent promptly after the occurrence of
any of the foregoing events if required by the transfer agent to effect the
removal of the legend hereunder. No Investor shall be required to pay for or
deliver any such legal opinion, and shall only be required to deliver a standard
representation letter in connection with a sale or proposed sale under Rule 144.
The Company agrees that following the Unrestricted Date at such time as such
legend is no longer required under this Section 2.8(a), it will, no later than
three (3) Trading Days following the delivery by an Investor to the Company or
the transfer agent (with a copy to the Company) of a written request for the
removal of such legend and a certificate representing Registrable Securities
issued with a restrictive legend (such third Trading Day, the “Legend Removal
Date”), deliver or cause to be delivered to such Investor one or more
certificates representing such Registrable Securities that are free from all
restrictive and other legends. Certificates for Registrable Securities subject
to legend removal hereunder shall, at the written request of the Investor, be
transmitted by the transfer agent to the Investor by crediting the account of
the Investor’s prime broker with the Depository Trust Company System as directed
by such Investor.

 



16

 

 

(b)        In addition to such Investor’s other available remedies, if the
Company fails to comply with its obligations under Section 2.8(a), the Company
shall pay to an Investor, in cash, an amount equal to the greater of (i) as
partial liquidated damages and not as a penalty, for each $1,000 of Registrable
Securities (based on the VWAP (as defined in the applicable Exchange Agreement)
of the Common Stock (treating any Registrable Securities other than Common Stock
on an as converted, fully-diluted basis, net of any exercise price or conversion
price for which the Investor is responsible to pay, and without giving effect to
any exercise or conversion limitations contained in any such convertible or
exercisable securities) on the date such Registrable Securities are submitted to
the Company or its transfer agent in accordance with Section 2.8(a)) delivered
for removal of the restrictive legend and for which removal is required pursuant
to Section 2.8(a), $10 per Trading Day (increasing to $20 per Trading Day five
(5) Trading Days after such damages have begun to accrue) for each Trading Day
after the Legend Removal Date until such certificate or certificates are
delivered without a legend and (ii) if the Company fails to (A) issue and
deliver or cause to be delivered to an Investor by the Legend Removal Date a
certificate or certificates representing the Registrable Securities so delivered
to the Company by such Investor that is free from all restrictive and other
legends or (B) if after the Legend Removal Date such Investor purchases (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by such Investor of all or any portion of the number of
shares of Common Stock, or a sale of a number of shares of Common Stock equal to
all or any portion of the number of shares of Common Stock that such Investor
anticipated receiving from the Company without any restrictive legend, then, an
amount equal to the excess of such Investor’s total purchase price (including
brokerage commissions and other out-of-pocket expenses, if any) for the shares
of Common Stock so purchased (including brokerage commissions and other
out-of-pocket expenses, if any) (the “Buy-In Price”) over the product of (A)
such number of Registrable Securities (treating any Registrable Securities other
than Common Stock on an as converted, fully-diluted basis, net of any exercise
price or conversion price for which the Investor is responsible to pay, and
without giving effect to any exercise or conversion limitations contained in any
such convertible or exercisable securities) that the Company was required to
deliver to such Investor by the Legend Removal Date multiplied by (B) the lowest
closing sale price of the Common Stock on any Trading Day during the period
commencing on the date of the delivery by such Investor to the Company of the
applicable Registrable Shares (as the case may be) and ending on the date of
such delivery.

 

2.9          Postponements. The Company shall be entitled to postpone a Demand
Registration or other Registration Statement and to require the Investors to
discontinue the disposition of their securities covered by a Shelf Registration
during any Blackout Period (as defined below) (i) if the Board of Directors of
the Company determines in good faith that effecting such a registration or
continuing such disposition at such time would be detrimental to the Company
(such as having a material adverse effect upon a proposed sale of all (or
substantially all) of the assets of the Company or a merger, reorganization,
recapitalization or similar current transaction materially affecting the capital
structure or equity ownership of the Company), or (ii) if the Company is in
possession of material, non-public information which the Board of Directors of
the Company determines in good faith it is not in the best interests of the
Company to disclose in a registration statement at such time; provided, however,
that the Company may only delay a Demand Registration pursuant to this Section
2.9 by delivery of a Blackout Notice (as defined below) within thirty (30) days
of delivery of the request for such Demand Registration under Section 2.1 and
may delay a Demand Registration and require the Holders of Registrable
Securities to discontinue the disposition of their securities covered by a Shelf
Registration only for a reasonable period of time not to exceed ten (10)
consecutive Trading Days; provided that during any three hundred sixty five
(365) day period such period shall not exceed an aggregate of ninety (90)
Trading Days; provided, further, that the first day of such period must be at
least five (5) Trading Days after the last day of any such prior period (or such
earlier time as such transaction is consummated or no longer proposed or the
material information has been made public) (the “Blackout Period”). There shall
not be more than two (2) Blackout Periods in any twelve (12)-month period. The
Company shall promptly notify the Holders in writing (a “Blackout Notice”) of
any decision to postpone a Demand Registration or to discontinue sales of
Registrable Securities covered by a Shelf Registration pursuant to this Section
2.9 and shall include a general statement (which statement shall not include any
material, non-public information) of the reason for such postponement, an
approximation of the anticipated delay and an undertaking by the Company
promptly to notify the Holders as soon as a Demand Registration may be effected
or sales of Registrable Securities covered by a Shelf Registration may resume.
If the Company shall postpone the filing of a Demand Registration Statement, the
Required Holders who were to participate therein shall have the right to
withdraw the request for registration. Any such withdrawal shall be made by
giving written notice to the Company within thirty (30) days after receipt of
the Blackout Notice. Such withdrawn registration request shall not be treated as
a Demand Registration effected pursuant to Section 2.1 (and shall not be counted
towards the number of Demand Registrations effected), and the Company shall pay
all Registration Expenses in connection therewith. For the avoidance of doubt,
any Blackout Period enacted in accordance with this Section 2.9 shall not result
in any breach or violation under this Agreement, including any obligation of the
Company to pay Registration Delay Payments under Section 2.7(c) or any
liquidated damages under Section 2.8.

 



17

 

 

3.             Related Obligations. Whenever the Company is required to effect
the registration of Registrable Securities under the 1933 Act pursuant to
Section 2 of this Agreement, the Company shall, as expeditiously as possible:

 

(a)         Prepare and file with the SEC (promptly, and in any event within the
specified time frames) the requisite Registration Statement to effect such
registration, which Registration Statement shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by the SEC to be filed therewith, and the Company
shall use its best efforts to cause such Registration Statement to become
effective as soon as practicable, but in any event within the time frames
specified herein; provided, however, that before filing a Registration Statement
or Prospectus or any amendments or supplements thereto, or comparable statements
under securities or blue sky laws of any jurisdiction, the Company shall (i)
provide Legal Counsel and any other Inspector with an adequate and appropriate
opportunity to participate in the preparation of such Registration Statement and
each Prospectus included therein (and each amendment or supplement thereto or
comparable statement) to be filed with the SEC, which documents shall be subject
to the review and comment of Legal Counsel, and (ii) not file any such
Registration Statement or Prospectus (or amendment or supplement thereto or
comparable statement) with the SEC to Legal Counsel, any selling Investor or any
other Inspector shall have reasonably objected on the grounds that such filing
does not comply in all material respects with the requirements of the 1933 Act
or of the rules or regulations thereunder. The Company shall ensure that each
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein) shall not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein, or
necessary to make the statements therein (in the case of prospectuses, in the
light of the circumstances in which they were made) not misleading. The term
“reasonable best efforts” shall mean, among other things, that the Company shall
submit to the SEC, within two (2) Business Days after the later of the date that
(i) the Company learns that no review of a particular Registration Statement
will be made by the staff of the SEC or that the staff has no further comments
on a particular Registration Statement, as the case may be, and (ii) the
approval of Legal Counsel pursuant to Section 2.7(b) (which approval is promptly
sought), a request for acceleration of effectiveness of such Registration
Statement to a time and date, subject to acceptance by the SEC, not later than
two (2) Business Days after the submission of such request (such second (2nd)
Business Day with respect to Demand Registration Statements, the “Demand
Effectiveness Deadline” and, either the Mandatory Effectiveness Deadline or the
Demand Effectiveness Deadline, an “Effectiveness Deadline”). The Company shall
respond in writing to comments made by the SEC in respect of a Registration
Statement as soon as practicable, but in no event later than fifteen (15) days
after the receipt of comments by or notice from the SEC that an amendment is
required in order for a Registration Statement to be declared effective. The
Company shall keep each Registration Statement effective pursuant to Rule 415 at
all times during the Registration Period.

 



18

 

 

(b)         Prepare and file with the SEC such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary (i) to keep such Registration Statement effective, and (ii) to
comply with the provisions of the 1933 Act with respect to the disposition of
all Registrable Securities covered by such Registration Statement, in each case
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller(s) thereof set
forth in such Registration Statement; provided, such period need not extend
beyond the time periods provided herein, and which periods, in any event, shall
terminate when all Registrable Securities covered by such Registration Statement
have been sold (but not before the expiration of the 90 day period referred to
in Section 4(3) of the 1933 Act and Rule 174 thereunder, if applicable). In the
case of amendments and supplements to a Registration Statement which are
required to be filed pursuant to this Agreement (including pursuant to this
Section 3(b)) by reason of the Company filing a report on Form 10-K, Form 10-Q
or Form 8-K or any analogous report under the 1934 Act, the Company shall
promptly incorporate each such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
SEC no later than three (3) Trading Days after the date on which the 1934 Act
report is filed which created the requirement for the Company to amend or
supplement such Registration Statement.

 

(c)         Furnish, without charge, to each selling Investor and each
Underwriter, if any, of the securities covered by such Registration Statement,
such number of copies of such Registration Statement, each amendment and
supplement thereto (in each case including all exhibits), and the Prospectus
included in such Registration Statement (including each preliminary Prospectus)
in conformity with the requirements of the 1933 Act, and other documents, as
such selling Investor and Underwriter may reasonably request in order to
facilitate the public sale or other disposition of the Registrable Securities
owned by such selling Investor (the Company hereby consenting to the use in
accordance with applicable law of each such Registration Statement (or amendment
or post-effective amendment thereto) and each such Prospectus (or preliminary
prospectus or supplement thereto) by each such selling Investor and the
Underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Registration Statement or Prospectus).

 



19

 

 

(d)        Prior to any public offering of Registrable Securities, use its best
efforts to register or qualify all Registrable Securities and other securities
covered by such Registration Statement under such other securities or blue sky
laws of such jurisdictions as any selling Investor covered by such Registration
Statement or the sole or lead managing Underwriter, if any, may reasonably
request to enable such selling Investor to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such selling Investor and
to continue such registration or qualification in effect in each such
jurisdiction for as long as such Registration Statement remains in effect
(including through new filings or amendments or renewals), and do any and all
other acts and things which may be necessary or advisable to enable any such
selling Investor to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such selling Investor; provided, however, that
the Company shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), (ii) subject itself to taxation in any such jurisdiction, or (iii)
consent to general service of process in any such jurisdiction.

 

(e)         Use its best efforts to obtain all other approvals, consents,
exemptions or authorizations from such governmental agencies or authorities as
may be necessary to enable the selling Investors of such Registrable Securities
to consummate the disposition of such Registrable Securities.

 

(f)          Promptly notify Legal Counsel, each Investor covered by such
Registration Statement and the sole or lead managing Underwriter, if any: (i)
when the Registration Statement, any pre-effective amendment, the Prospectus or
any prospectus supplement related thereto or post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective,
(ii) of any request by the SEC or any state securities or blue sky authority for
amendments or supplements to the Registration Statement or the Prospectus
related thereto or for additional information, (iii) of the issuance by the SEC
of any stop order suspending the effectiveness of the Registration Statement or
the initiation or threat of any proceedings for that purpose, (iv) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of any Registrable Securities for sale under the securities or
blue sky laws of any jurisdiction or the initiation of any proceeding for such
purpose, (v) of the existence of any fact of which the Company becomes aware or
the happening of any event which results in (A) the Registration Statement
containing an untrue statement of a material fact or omitting to state a
material fact required to be stated therein or necessary to make any statements
therein not misleading, or (B) the Prospectus included in such Registration
Statement containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make any
statements therein, in the light of the circumstances under which they were
made, not misleading, and (vi) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate or
that there exists circumstances not yet disclosed to the public which make
further sales under such Registration Statement inadvisable pending such
disclosure and post-effective amendment; and, if the notification relates to an
event described in any of the clauses (ii) through (vi) of this Section 3(f),
the Company shall promptly prepare a supplement or post-effective amendment to
such Registration Statement or related Prospectus or any document incorporated
therein by reference or file any other required document so that (I) such
Registration Statement shall not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and (II) as thereafter delivered to
the purchasers of the Registrable Securities being sold thereunder, such
Prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (and shall furnish to each such Investor and each
Underwriter, if any, a reasonable number of copies of such Prospectus so
supplemented or amended); and if the notification relates to an event described
in clause (iii) of this Section 3(f), the Company shall take all reasonable
action required to prevent the entry of such stop order or to remove it if
entered.

 



20

 

 

(g)         Make available for inspection by any selling Investor, any sole or
lead managing Underwriter participating in any disposition pursuant to such
Registration Statement, Legal Counsel and any attorney, accountant or other
agent retained by any such selling Investor or any Underwriter (each, an
“Inspector” and, collectively, the “Inspectors”), all financial and other
records, pertinent corporate documents and properties of the Company and any
subsidiaries thereof as may be in existence at such time (collectively, the
“Records”) as shall be necessary, in the opinion of such Legal Counsel and such
Underwriters’ counsel, to enable them to exercise their due diligence
responsibility and to conduct a reasonable investigation within the meaning of
the 1933 Act, and cause the Company’s and any subsidiaries’ officers, directors
and employees, and the independent public accountants of the Company, to supply
all information reasonably requested by any such Inspectors in connection with
such Registration Statement.

 

(h)         Obtain an opinion from the Company’s counsel and a “cold comfort”
letter from the Company’s independent public accountants who have certified the
Company’s financial statements included or incorporated by reference in such
Registration Statement, in each case dated the effective date of such
Registration Statement (and if such registration involves an Underwritten
Offering, dated the date of the closing under the related underwriting
agreement), in customary form and covering such matters as are customarily
covered by such opinions and “cold comfort” letters delivered to underwriters in
underwritten public offerings, which opinion and letter shall be reasonably
satisfactory to the sole or lead managing Underwriter, if any, and to the
Required Holders of the Registration, and furnish to each Investor participating
in the offering and to each Underwriter, if any, a copy of such opinion and
letter addressed to such Investor (in the case of the opinion) and Underwriter
(in the case of the opinion and the “cold comfort” letter).

 

(i)          Cause senior representatives of the Company to participate in any
“road show” or “road shows” reasonably requested by any underwriter of an
underwritten or “best efforts” offering of any Registrable Securities.

 

(j)          Provide a CUSIP number for all Registrable Securities and provide
and cause to be maintained a transfer agent and registrar for all such
Registrable Securities covered by such Registration Statement not later than the
effectiveness of such Registration Statement.

 



21

 

 

(k)         Otherwise use its best efforts to comply with all applicable rules
and regulations of the SEC and any other governmental agency or authority having
jurisdiction over the offering, and, to the extent required by the provisions of
Section 11(a) of the 1933 Act and Rule 158 thereunder, make available to its
security holders, as soon as reasonably practicable but no later than ninety
(90) days after the end of any twelve (12)-month period, an earnings statement
(i) commencing at the end of any month in which Registrable Securities are sold
to Underwriters in an Underwritten Offering and (ii) commencing with the first
day of the Company’s calendar month next succeeding each sale of Registrable
Securities after the effective date of a Registration Statement, which statement
shall cover such 12-month periods, in a manner which satisfies the provisions of
Section 11(a) of the 1933 Act and Rule 158 thereunder.

 

(l)          Use its best efforts to cause all such Registrable Securities to be
listed (i) on each national securities exchange on which the Company’s
securities are then listed or (ii) if securities of the Company are not at the
time listed on any national securities exchange (or if the listing of
Registrable Securities is not permitted under the rules of each national
securities exchange on which the Company’s securities are then listed), on a
national securities exchange designated by the Required Holders of the
Registration.

 

(m)        Keep each selling Investor of Registrable Securities advised in
writing as to the initiation and progress of any registration under Section 2
hereunder.

 

(n)         Enter into and perform customary agreements (including, if
applicable, an underwriting agreement in customary form) and provide officers’
certificates and other customary closing documents.

 

(o)         Cooperate with each selling Investor and each Underwriter
participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
FINRA and make reasonably available its employees and personnel and otherwise
provide reasonable assistance to the Underwriters (taking into account the needs
of the Company’s businesses and the requirements of the marketing process) in
the marketing of Registrable Securities in any Underwritten Offering.

 

(p)         Furnish to each Investor participating in the offering and the sole
or lead managing Underwriter, if any, without charge, (i) at least one
manually-signed copy of the Registration Statement and any post-effective
amendments thereto, including financial statements and schedules, all documents
incorporated therein by reference and all exhibits (including those deemed to be
incorporated by reference), (ii) upon the effectiveness of any Registration
Statement, ten (10) copies of the prospectus included in such Registration
Statement and all amendments and supplements thereto (or such other number of
copies as such Investor may reasonably request) and (iii) such other documents,
including copies of any preliminary or final prospectus, as such Investor may
reasonably request from time to time in order to facilitate the disposition of
the Registrable Securities owned by such Investor.

 

(q)         Cooperate with the selling Investors of Registrable Securities and
the sole or lead managing Underwriter, if any, to facilitate the timely
preparation and delivery of certificates not bearing any restrictive legends
representing the Registrable Securities to be sold, and cause such Registrable
Securities to be issued in such denominations and registered in such names in
accordance with the underwriting agreement prior to any sale of Registrable
Securities to the Underwriters or, if not an Underwritten Offering, in
accordance with the instructions of the selling Investor of Registrable
Securities at least three (3) Business Days prior to any sale of Registrable
Securities.

 



22

 

 

(r)          If requested by the sole or lead managing Underwriter or any
selling Investor of Registrable Securities, immediately incorporate in a
prospectus supplement or post-effective amendment such information concerning
such Investor, the Underwriters or the intended method of distribution as the
sole or lead managing Underwriter or the selling Investor reasonably requests to
be included therein and as is appropriate in the reasonable judgment of the
Company, including, without limitation, information with respect to the number
of shares of the Registrable Securities being sold to the Underwriters, the
purchase price being paid therefor by such Underwriters and with respect to any
other terms of the Underwritten Offering of the Registrable Securities to be
sold in such offering; make all required filings of such Prospectus supplement
or post-effective amendment as soon as notified of the matters to be
incorporated in such Prospectus supplement or post-effective amendment; and
supplement or make amendments to any Registration Statement if requested by the
sole or lead managing Underwriter of such Registrable Securities.

 

(s)         Submit to the SEC, within two (2) Business Days after the Company
learns that no review of a particular Registration Statement will be made by the
staff of the SEC or that the staff has no further comments on a particular
Registration Statement, as the case may be, a request for acceleration of
effectiveness of such Registration Statement to a time and date not later than
48 hours after the submission of such request.

 

(t)          Use its best efforts to take all other steps necessary to expedite
or facilitate the registration and disposition of the Registrable Securities
contemplated hereby.

 

(u)         Neither the Company nor any Subsidiary or Affiliate thereof shall
identify any Investor as an underwriter in any public disclosure or filing with
the SEC or any Principal Market or Eligible Market; provided, however, that the
foregoing shall not prohibit the Company from including the disclosure found in
the “Plan of Distribution” section attached hereto as Exhibit B in the
Registration Statement. Notwithstanding the foregoing or anything else in this
Agreement to the contrary, in the event that the SEC notifies the Company that
it deems an Investor to be an underwriter in connection with any Registrable
Securities included in any Registration Statement, the Company shall promptly
(but in any event within two (2) Business Days) notify such Investor of such
determination and reasonably cooperate with such Investor’s efforts to change
such SEC determination. If such Investor cannot change such SEC determination
within five (5) Business Days after receipt of such notice from the Company with
the prompt assistance of the Company and the Company’s counsel, the Investor
shall have the right, by providing written notice of such election to the
Company (an “Underwriter Status Determination Notice”), to either (i) withdraw
all of its Registrable Securities from the applicable Registration Statement or
such lesser amount as the SEC advises is necessary to avoid such underwriter
status (and if such removal in any Demand Registration Statement exceeds the
amounts required by Section 2.1(a)(ii)(C), such Registration Statement shall not
be deemed to be a Demand Registration under this Agreement) or (ii) permit the
Company to name such Investor as an underwriter in the applicable Registration
Statement (which shall be deemed not to be a violation of this Section 3(u)).
Notwithstanding anything to the contrary in this Agreement, any failure to
timely register the full number of Registrable Securities requested to be
included in a Registration Statement because of a SEC determination that such
Investor is an underwriter shall not be deemed to be a breach of this Agreement
or subject the Company to any Registration Delay Payments so long as the Company
has complied with its obligations under this Section 3(u) and, if the Investor
does not elect to withdraw all of its Registrable Securities from the applicable
Registration Statement or make a Withdrawn Request with respect to a Demand
Registration Statement, otherwise uses its reasonable best efforts to cause such
Registration Statement to be amended and made effective as promptly as
practicable after the Company’s receipt of the Underwriter Status Determination
Notice.

 



23

 

 

(v)        The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities
laws, (ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
agreement. The Company agrees that it shall, upon learning that disclosure of
such information concerning an Investor is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
written notice to such Investor and allow such Investor, at the Investor’s
expense, to undertake appropriate action to prevent disclosure of, or to obtain
a protective order for, such information.

 

(w)       Within two (2) Business Days after a Registration Statement which
covers Registrable Securities is ordered effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable Securities are included in such Registration Statement)
confirmation that such Registration Statement has been declared effective by the
SEC in the form attached hereto as Exhibit A.

 

(x)        Neither the Company nor any of its Subsidiaries has entered, as of
the date hereof, nor shall the Company or any of its Subsidiaries, on or after
the date of this Agreement, enter into any agreement with respect to its
securities, that would have the effect of impairing the rights granted to the
Buyers in this Agreement or otherwise conflicts with the provisions hereof;
provided, that in the event of any conflict between the terms of this Agreement
and any other agreement relating to registration rights for the Company’s
securities to which the Company is bound, the terms of this Agreement will
prevail.

 

(y)       While any Preferred Shares or Warrants are issued and outstanding, the
Company shall maintain a transfer agent that participates in the DTC Fast
Automated Securities Transfer Program.

 



24

 

 

4.            Obligations of the Investors.

 

(a)         At least five (5) Business Days prior to the first anticipated
Filing Date of a Registration Statement, the Company shall notify each Investor
in writing of the information the Company requires from each such Investor if
such Investor elects to have any of such Investor’s Registrable Securities
included in such Registration Statement. It shall be a condition precedent to
the obligations of the Company to complete any registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
that such Investor shall furnish to the Company such information regarding
itself, the Registrable Securities held by it and the intended method of
disposition of the Registrable Securities held by it as shall be reasonably
required to effect and maintain the effectiveness of the registration of such
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.

 

(b)        Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of any Registration
Statement hereunder, unless such Investor has notified the Company in writing of
such Investor’s election to exclude all of such Investor’s Registrable
Securities from such Registration Statement.

 

(c)         Each Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(f)¸ a
Blackout Notice under Section 2.9 or if the Company otherwise notifies an
Investor that a Registration Statement is suspended or no longer effective or
cannot be used for sales of Registrable Securities at such time, such Investor
will immediately discontinue disposition of Registrable Securities pursuant to
any Registration Statement(s) covering such Registrable Securities until such
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(f) or receipt of notice that (x) no supplement or
amendment is required, (y) the event contemplated by Section 3(f) or the
Blackout Period is no longer applicable or (z) that the applicable Registration
Statement is fully effective and can be used for the sales of Registrable
Securities at such time. Similarly, each Investor agrees that, upon receipt of
notice from the Company that sales of Registrable Securities under Rule 144 are
not permitted at such time, such Investor will immediately discontinue
disposition of Registrable Securities pursuant to Rule 144 until such Investor’s
receipt of notice from the Company that sales of Registrable Securities under
Rule 144 are permitted at such time. Notwithstanding anything to the contrary,
to the extent permitted by applicable securities laws, the Company shall cause
its transfer agent to deliver unlegended Company securities to a transferee of
an Investor in connection with any sale of Registrable Securities with respect
to which an Investor has entered into a contract for sale prior to the
Investor’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(f) and for which the Investor has not yet
settled.

 

(d)        Each Investor covenants and agrees that it will comply with the
prospectus delivery requirements of the 1933 Act as applicable to it or an
exemption therefrom in connection with sales of Registrable Securities pursuant
to the Registration Statement.

 

5.            Expenses of Registration. The Company shall pay all Registration
Expenses in connection with any Registration Statement hereunder, whether or not
such registration shall become effective or is withdrawn and whether or not any
or all Registrable Securities originally requested to be included in such
registration are withdrawn or otherwise ultimately not included in such
registration, except as otherwise provided with respect to Withdrawn Request and
a Withdrawn Demand Registration in Section 2.1(a). In addition to the foregoing,
in connection with any Demand Registration or the Mandatory Registration
Statement, the Company shall also reimburse the Investors for the reasonable
fees and disbursements of Legal Counsel not to exceed (i) $30,000 in connection
with each Demand Registration pursuant to Section 2 of this Agreement and (ii)
$7,500 in the aggregate in connection with the Mandatory Registration Statement.

 



25

 

 

6.            Indemnification. In the event any Registrable Securities are
included in a Registration Statement under this Agreement:

 

(a)         To the fullest extent permitted by law, the Company will, and hereby
does, indemnify, hold harmless and defend each Investor, the directors,
officers, members, partners, employees, agents, representatives of, and each
Person, if any, who controls any Investor within the meaning of the 1933 Act or
the 1934 Act (each, an “Investor Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement or expenses, joint or
several (collectively, “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Investor Indemnified Person is or may be a party thereto
(“Indemnified Damages”), to which any of them may become subject insofar as such
Claims (or actions or proceedings, whether commenced or threatened, in respect
thereof) arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or any
post-effective amendment thereto or in any filing made in connection with the
qualification of the offering under the securities or other “blue sky” laws of
any jurisdiction in which Registrable Securities are offered, or the omission or
alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the Effective Date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading, (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities pursuant to a Registration Statement or (iv) any violation of this
Agreement (the matters in the foregoing clauses (i) through (iv) being,
collectively, “Violations”). Subject to Section 6(c), the Company shall
reimburse the Investor Indemnified Persons, promptly as such expenses are
incurred and are due and payable, for any legal fees or other reasonable
expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (i) shall not apply to
a Claim by an Investor Indemnified Person arising out of or based upon a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Investor Indemnified Person (or,
with respect to an Investor Indemnified Person that is not an Investor, the
Investor giving such Investor Indemnified Person status as an Investor
Indemnified Person hereunder or any other Investor Indemnified Person of such
Investor (together, the “Related Investor Indemnified Persons”) or for such
Investor Indemnified Person (or Related Investor Indemnified Persons), in each
case, expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto; and (ii) shall
not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld, delayed or conditioned. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of the Investor Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investors pursuant to Section 9 or otherwise
pursuant to a Registration Statement or under Rule 144.

 



26

 

 

(b)         In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, hold harmless and defend, to the same extent and in the same manner
as is set forth in Section 6(a), the Company, each of its directors, each of its
officers who signs the Registration Statement and each Person, if any, who
controls the Company within the meaning of the 1933 Act or the 1934 Act (each, a
“Company Indemnified Party”), against any Claim or Indemnified Damages to which
any of them may become subject, under the 1933 Act, the 1934 Act or otherwise,
insofar as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by or on behalf of such Investor (or a Related Investor
Indemnified Person) expressly for use in connection with such Registration
Statement; and, subject to Section 6(c), such Investor will reimburse any legal
or other expenses reasonably incurred by a Company Indemnified Party in
connection with investigating or defending any such Claim; provided, however,
that the indemnity agreement contained in this Section 6(b) and the agreement
with respect to contribution contained in Section 7 shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of such Investor, which consent shall not be unreasonably
withheld, delayed or conditioned; provided, further, however, that the Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Company Indemnified Party and
shall survive the transfer of the Registrable Securities by the Investors
pursuant to Section 9 or otherwise pursuant to a Registration Statement or under
Rule 144.

 



27

 

 

(c)         Promptly after receipt by an Investor Indemnified Person or Company
Indemnified Party under this Section 6 of notice of the commencement of any
action or proceeding (including any governmental action or proceeding) involving
a Claim, such Investor Indemnified Person or Company Indemnified Party shall, if
a Claim in respect thereof is to be made against any indemnifying party under
this Section 6, deliver to the indemnifying party a written notice of the
commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Investor Indemnified Person or the Company Indemnified Party, as the case
may be; provided, however, that an Investor Indemnified Person or Company
Indemnified Party shall have the right to retain its own counsel with the fees
and expenses of not more than one counsel for all such Investor Indemnified
Person or Company Indemnified Party to be paid by the indemnifying party, if, in
the reasonable opinion of counsel retained by the Investor Indemnified Person or
Company Indemnified Party, as applicable, the representation by such counsel of
the Investor Indemnified Person or Company Indemnified Party, as the case may
be, and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Investor Indemnified Person or Company
Indemnified Party and any other party represented by such counsel in such
proceeding. In the case of an Investor Indemnified Person, legal counsel
referred to in the immediately preceding sentence shall be selected by the
Investors holding at least a majority in interest of the Registrable Securities
included in the Registration Statement to which the Claim relates (as determined
on an as-converted to Common Stock basis). The Company Indemnified Party or
Investor Indemnified Person shall reasonably cooperate with the indemnifying
party in connection with any negotiation or defense of any such action or Claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the Company Indemnified Party or Investor
Indemnified Person which relates to such action or Claim. The indemnifying party
shall keep the Company Indemnified Party or Investor Indemnified Person fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. No indemnifying party shall be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent, provided, however, that the indemnifying party shall not unreasonably
withhold, delay or condition its consent. No indemnifying party shall, without
the prior written consent of the Company Indemnified Party or Investor
Indemnified Person, consent to entry of any judgment or enter into any
settlement or other compromise which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Company Indemnified
Party or Investor Indemnified Person of a release from all liability in respect
to such Claim or litigation (other than customary confidentiality requirements)
and such settlement shall not include any admission as to fault on the part of
the Company Indemnified Party. Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Company Indemnified Party or Investor Indemnified Person with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Investor Indemnified Person or Company Indemnified Party under this Section 6,
except to the extent that the indemnifying party is prejudiced in its ability to
defend such action.

 

(d)        The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Damages are incurred
(subject to reimbursement for any indemnification payments for Indemnified
Damages that are later determined to not be subject to indemnification under
this Section 6).

 

(e)        The indemnity agreements contained herein shall be in addition to (i)
any cause of action or similar right of the Company Indemnified Party or
Investor Indemnified Person against the indemnifying party or others, and (ii)
any liabilities the indemnifying party may be subject to pursuant to applicable
law.

 



28

 

 

7.            Contribution. To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that: (i) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (ii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of net
proceeds received by such seller from the sale of such Registrable Securities
pursuant to such Registration Statement.

 

8.            Reports Under the 1934 Act. With a view to making available to the
Investors the benefits of Rule 144 promulgated under the 1933 Act or any other
similar rule or regulation of the SEC that may at any time permit the Investors
to sell securities of the Company to the public without registration (“Rule
144”), the Company agrees to:

 

(a)         make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)        file with the SEC in a timely manner all reports and other documents
required of the Company under the 1933 Act and the 1934 Act so long as the
Company remains subject to such requirements and the filing of such reports and
other documents is required for the applicable provisions of Rule 144; and

 

(c)        furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the 1933
Act and the 1934 Act, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the Company if
such reports are not publicly available via EDGAR, and (iii) such other
information as may be reasonably requested to permit the Investors to sell such
securities pursuant to Rule 144 without registration.

 

9.            Assignment of Registration Rights. The rights under this Agreement
shall be assignable by the Investors to any transferee of all or any portion of
such Investor’s Registrable Securities if: (i) the Investor agrees in writing
with the transferee or assignee to assign such rights, and a copy of such
agreement is furnished to the Company within a reasonable time (but in any event
within five (5) Business Days) after such assignment; (ii) the Company is,
within a reasonable time (but in any event within five (5) Business Days) after
such transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the securities with respect to
which such registration rights are being transferred or assigned; (iii)
immediately following such transfer or assignment the further disposition of
such securities by the transferee or assignee is restricted under the 1933 Act
and applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; (v) such transfer shall have been made in
accordance with the applicable requirements of the applicable Exchange
Agreement; and (vi) such transfer shall have been conducted in accordance with
all applicable federal and state securities laws.

 



29

 

 

10.          Amendment. Provisions of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and the Required Holders. Any amendment or waiver effected in accordance
with this Section 10 shall be binding upon each Investor and the Company. No
such amendment shall be effective to the extent that it applies to less than all
of the Holders of Registrable Securities. No consideration shall be offered or
paid to any Investor to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration also is offered on a
pro rata basis to all of the Investors.

 

11.          Miscellaneous.

 

(a)         This Agreement, including all registration rights and consent rights
(including under Section 2.1(f)) under this Agreement, will terminate with
respect to an Investor if such Investor has sold all of its Registrable
Securities pursuant to a Registration Statement or under Rule 144.
Notwithstanding the foregoing, the termination of this Agreement shall not
affect any Investor’s (or Related Investor Indemnified Person’s) rights to
indemnification or contribution from the Company or rights to receive amounts
owed to such Investor by the Company prior to such termination.

 

(b)         The Company agrees that, without the prior written consent of the
Required Holders, it shall not effect or permit to occur any stock split, stock
dividend or reverse stock split with respect to its Common Stock which would
adversely affect the ability of the Investor to include such Registrable
Securities in any registration contemplated by this Agreement or the
marketability of such Registrable Securities in any such registration.

 

(c)         In the event that any Registrable Securities are held by a nominee
for the beneficial owner thereof, the beneficial owner thereof may, at its
election in writing delivered to the Company, be treated as the Investor for
purposes of any request or other action by any Investor or Investors pursuant to
this Agreement or any determination of any number or percentage of shares of
Registrable Securities held by any Investor or Investors contemplated by this
Agreement. If the beneficial owner of any Registrable Securities so elects, the
Company may require assurances reasonably satisfactory to it of such owner’s
beneficial ownership of such Registrable Securities.

 

(d)         Without the prior written consent of the Required Holders, the
Company will not hereafter enter into any agreement which is inconsistent with
the rights granted to the Investors in this Agreement.

 

(e)         If the Company receives conflicting instructions, notices or
elections from two or more Persons with respect to the same Registrable
Securities, the Company shall act upon the basis of instructions, notice or
election received from such record owner of such Registrable Securities.

 



30

 

 

(f)          Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile or by electronic mail
(provided that, in each case, receipt is affirmatively confirmed promptly after
delivery); or (iii) one (1) Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses, facsimile numbers and email addresses
for such communications shall be:

 

If to the Company:

 

Tempus Applied Solutions Holdings, Inc.
555 5th Avenue, 19th Floor
New York, NY 10017
Attn: Joseph Wright
Facsimile No.: (212) 350-8299
Telephone:     (212) 350-8205
E-mail:    jwright@chartgroup.com

 

With a copy (for information purposes only) to:

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attn: Douglas S. Ellenoff, Esq. and Richard Baumann, Esq.
Facsimile No.: (212) 370-7889
Telephone:     (212) 370-1300
E-mail:   ellenoff@egsllp.com
               rbaumann@egsllp.com

 

If to a Buyer, to its address, facsimile number or e-mail address set forth on
the Schedule of Buyers attached hereto, with copies to such Buyer’s
representatives as set forth on the Schedule of Buyers attached hereto (in
addition to, if applicable, the Legal Counsel, whose address shall be provided
in writing by the Buyers in accordance with this Section 11(b) promptly after
the engagement of the Legal Counsel), or to such other address, facsimile number
and/or e-mail address to the attention of such other Person as the recipient
party has specified by written notice given to each other party five (5)
Business Days prior to the effectiveness of such change. Written confirmation of
receipt (A) given by the recipient of such notice, consent, waiver or other
communication or (B) provided by a courier or overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i)
or (iii) above, respectively.

 

(g)        Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.

 

(h)        All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan (and any courts in which appeals from such courts may be
brought), for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.

 



31

 

 

(i)          If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

(j)          This Agreement, the Exchange Documents (as defined in the Exchange
Agreements) and the instruments referenced herein and therein constitute the
entire agreement among the parties hereto with respect to the subject matter
hereof and thereof. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, the Exchange Documents and the instruments referenced herein and
therein supersede all prior agreements and understandings among the parties
hereto with respect to the subject matter hereof and thereof.

 

(k)         Subject to the requirements of Section 9, this Agreement shall inure
to the benefit of and be binding upon the permitted successors and assigns of
each of the parties hereto.

 

(l)         The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof. Unless the context
clearly indicates otherwise, each pronoun herein shall be deemed to include the
masculine, feminine, neuter, singular and plural forms thereof. The terms
“including,” “includes,” “include” and words of like import shall be construed
broadly as if followed by the words “without limitation.” The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement
instead of just the provision in which they are found.

 



32

 

 

(m)       This Agreement may be executed in identical counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile or other electronic document (including pdf)
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.

 

(n)        Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

 

(o)        All consents and other determinations required to be made by the
Investors pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by the Required Holders.

 

(p)        The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.

 

(q)        This Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns, and is not for the benefit
of, nor may any provision hereof be enforced by, any other Person.

 

(r)         The parties hereto acknowledge that money damages would not be an
adequate remedy at law if any party fails to perform in any material respect any
of its obligations hereunder, and accordingly agree that each party, in addition
to any other remedy to which it may be entitled at law or in equity, shall be
entitled to seek to compel specific performance of the obligations of any other
party under this Agreement, without the posting of any bond, in accordance with
the terms and conditions of this Agreement in any court of the United States or
any State thereof having jurisdiction (subject to Section 11(h)), and if any
action should be brought in equity to enforce any of the provisions of this
Agreement, none of the parties hereto shall raise the defense that there is an
adequate remedy at law. Except as otherwise provided by law, a delay or omission
by a party hereto in exercising any right or remedy accruing upon any such
breach shall not impair the right or remedy or constitute a waiver of or
acquiescence in any such breach. No remedy shall be exclusive of any other
remedy. All available remedies shall be cumulative.

 

(s)        The obligations of each Investor hereunder are several and not joint
with the obligations of any other Investor, and no provision of this Agreement
is intended to confer any obligations on any Investor vis-à-vis any other
Investor. Nothing contained herein, and no action taken by any Investor pursuant
hereto, shall be deemed to constitute the Investors as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Investors are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated herein.

 

* * * * * * 

 

[Signature Pages Follow] 



33

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



  COMPANY:       TEMPUS APPLIED SOLUTIONS HOLDINGS, INC.         By:      

Name: Christopher D. Brady

Title:   President

 

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 



  BUYERS:         BUYER                       By:         Name:
Title:                                               

 

[Signature Page to Registration Rights Agreement]

 



 

 

 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

Continental Stock Transfer & Trust Company

17 Battery Place, 8th Floor
New York, NY 10004
Telephone:     [          ]

Facsimile:       [          ]

Attention:       [          ]

 

Re:          Tempus Applied Solutions Holdings, Inc.

 

Ladies and Gentlemen:

 

[We are][I am] counsel to Tempus Applied Solutions Holdings, Inc., a company
organized under the laws of the State of Delaware (the “Company”), and are
representing the Company in connection with those certain Purchase and Exchange
Agreements, each dated as of June 10, 2015 (as amended, including without
limitation by each First Amendment to Purchase and Exchange Agreement, dated
effective as of July 15, 2015, the “Exchange Agreements”), entered into by and
among the Company, Chart Acquisition Corp., a Delaware corporation (“Chart”),
Tempus Applied Solutions, LLC, a Delaware limited liability company (“Tempus”),
TAS Financing Sub Inc., a Delaware corporation (“TAS Financing Sub”), and Chart
Financing Sub Inc., on the one hand, and the applicable buyer named therein
(such buyers collectively, the “Holders”), on the other hand, pursuant to which
the TAS Financing Sub issued to the Holders shares of its Series A Non-Voting
Preferred Stock, par value $0.0001 per share, which shares were subsequently
exchanged pursuant to the Business Combination (as defined in the Exchange
Agreements) for shares of the Company’s common stock, par value $0.0001 per
share (“Common Stock”), shares of the Company’s Series A Convertible Preferred
Stock, par value $0.0001 per share, (“Preferred Stock”, and the Common Stock
issuable upon conversion of the Preferred Stock, the “Conversion Shares”),
Series A-1 Warrants to Purchase Common Stock or Preferred Stock (“Series A-1
Warrants”) and Series B-1 Warrants to Purchase Common Stock or Preferred Stock
(“Series B-1 Warrants” and, together with the Series A-1 Warrants, the
“Warrants”, and the Common Stock or Preferred Stock issuable upon the exercise
of the Warrants, the “Warrant Shares”). Pursuant to the Exchange Agreements, the
Company also has entered into a Registration Rights Agreement with the Holders
(the “Registration Rights Agreement”) pursuant to which the Company agreed,
among other things, to register the Registrable Securities (as defined in the
Registration Rights Agreement), including the Conversion Shares issuable upon
conversion of the Preferred Stock and the Warrant Shares issuable upon exercise
of the Warrants, under the Securities Act of 1933, as amended (the “1933 Act”),
pursuant to the terms and conditions thereof. In connection with the Company’s
obligations under the Registration Rights Agreement, on [___________], 20__, the
Company filed a Registration Statement on Form S-[1][3] (File No.
333-_____________) (the “Registration Statement”) with the Securities and
Exchange Commission (the “SEC”) relating to the Registrable Securities which
names each of the Holders as a selling holder thereunder.

 



A-1

 

 

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are currently available for resale under the 1933 Act
pursuant to the Registration Statement.

 

Unless we inform you otherwise (including, without limitation, in the event we
cease to serve as counsel to the Company), this letter shall serve through June
30, 2016 as our standing opinion to you that the Registrable Securities included
in the Registration Statement are freely transferable by the Holders pursuant to
the Registration Statement. At any time that this letter is serving as such
opinion, you need not require further letters from us to effect any legend-free
issuance or reissuance of Registrable Securities to the Holders pursuant to the
Registration Statement.

 

  Very truly yours,       [ISSUER’S COUNSEL]         By:  

 

CC:         [LIST NAMES OF HOLDERS]

 



A-2

 

 

EXHIBIT B

 

SELLING SECURITY HOLDERS

 

The Company securities being offered by the selling holders are those previously
issued to the selling holders, and those issuable to the selling holders, upon
exercise of the warrants or conversion of the convertible preferred shares which
are issued prior to such sale. For additional information regarding the
issuances of those securities, see “Private Placement of Company Securities”
above. We are registering the Company securities in order to permit the selling
holders to offer the Company securities for resale from time to time. Except for
the ownership of the Company securities, the selling holders have not had any
material relationship with us within the past three years.

 

The table below lists the selling holders and other information regarding the
beneficial ownership of the Company securities by each of the selling holders.
The second column lists the number of shares of Common Stock beneficially owned
by each selling holder, based on its ownership of the Company securities, as of
[________], assuming exercise of the warrants and conversion of the shares of
convertible preferred stock held by the selling holders on that date, without
regard to any limitations on exercises or conversions.

 

The third column lists the Company securities being offered by this prospectus
by the selling holders.

 

The fourth column assumes the sale of all of the Company securities offered by
the selling holders pursuant to this prospectus.

 

Under the terms of the convertible preferred stock and the warrants, a selling
holder may not convert outstanding shares of convertible preferred stock or
exercise the warrants to the extent such conversion or exercise, as the case may
be, would cause such selling holder, together with its affiliates, to
beneficially own a number of shares of Common Stock which would exceed
[4.99][9.99]% of our then outstanding shares of Common Stock following such
conversion or exercise, excluding for purposes of such determination shares of
Common Stock issuable upon conversion or exercise of the convertible preferred
stock or warrants, as applicable, which have not been converted or exercised.
The number of shares in the second column does not reflect this limitation. The
selling holders may sell all, some or none of their Company securities in this
offering. See “Plan of Distribution.”

 



Annex I-1

 

 


Name of Selling Holder   Number of Shares of
Common Stock
Owned Prior to Offering   Maximum Number of
Shares of Common Stock
to be Sold Pursuant to this
Prospectus   Number of Shares of
Common Stock
Owned After
Offering                                                                        
                                                                   

 



Annex I-2

 

 

PLAN OF DISTRIBUTION

 

We are registering the Company securities previously issued and upon exercise of
the warrants or conversion of outstanding shares of convertible preferred stock
to permit the resale of these Company securities by the selling holders from
time to time after the date of this prospectus. We will not receive any of the
proceeds from the sale by the selling holders of the Company securities. We will
bear all fees and expenses incident to our obligation to register the Company
securities.

 

The selling holders may sell all or a portion of the Company securities
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the Company
securities are sold through underwriters or broker-dealers, the selling holders
will be responsible for underwriting discounts or commissions or agent’s
commissions. The Company securities may be sold in one or more transactions at
fixed prices, at prevailing market prices at the time of the sale, at varying
prices determined at the time of sale, or at negotiated prices. These sales may
be effected in transactions, which may involve crosses or block transactions,

 

  ● on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;         ● in the
over-the-counter market;         ● in transactions otherwise than on these
exchanges or systems or in the over-the-counter market;         ● through the
writing of options, whether such options are listed on an options exchange or
otherwise;         ● ordinary brokerage transactions and transactions in which
the broker-dealer solicits purchasers;         ● block trades in which the
broker-dealer will attempt to sell the shares as agent but may position and
resell a portion of the block as principal to facilitate the transaction;      
  ● purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;         ● an exchange distribution in accordance with the rules
of the applicable exchange;         ● privately negotiated transactions;        
● short sales;         ● sales pursuant to Rule 144;

 



Annex I-3

 

 

  ● broker-dealers may agree with the selling holders to sell a specified number
of such securities at a stipulated price per share;         ● a combination of
any such methods of sale; and         ● any other method permitted pursuant to
applicable law.

 

If the selling holders effect such transactions by selling Company securities to
or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling holders or commissions from
purchasers of the Company securities for whom they may act as agent or to whom
they may sell as principal (which discounts, concessions or commissions as to
particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the Company securities or otherwise, the selling holders may enter into hedging
transactions with broker-dealers, which may in turn engage in short sales of the
Company securities in the course of hedging in positions they assume. The
selling holders may also sell Company securities short and deliver Company
securities covered by this prospectus to close out short positions and to return
borrowed securities in connection with such short sales. The selling holders may
also loan or pledge Company securities to broker-dealers that in turn may sell
such Company securities.

 

The selling holders may pledge or grant a security interest in some or all of
the Company securities owned by them and, if they default in the performance of
their secured obligations, the pledgees or secured parties may offer and sell
the Company securities from time to time pursuant to this prospectus or any
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act of 1933, as amended, amending, if necessary, the list of
selling holders to include the pledgee, transferee or other successors in
interest as selling holders under this prospectus. The selling holders also may
transfer and donate the Company securities in other circumstances in which case
the transferees, donees, pledgees or other successors in interest will be the
selling beneficial owners for purposes of this prospectus.

 

The selling holders and any broker-dealer participating in the distribution of
the Company securities may be deemed to be “underwriters” within the meaning of
the Securities Act, and any commission paid, or any discounts or concessions
allowed to, any such broker-dealer may be deemed to be underwriting commissions
or discounts under the Securities Act. At the time a particular offering of
Company securities is made, a prospectus supplement, if required, will be
distributed which will set forth the aggregate amount of Company securities
being offered and the terms of the offering, including the name or names of any
broker-dealers or agents, any discounts, commissions and other terms
constituting compensation from the selling holders and any discounts,
commissions or concessions allowed or reallowed or paid to broker-dealers.

 

Under the securities laws of some states, the Company securities may be sold in
such states only through registered or licensed brokers or dealers. In addition,
in some states the Company securities may not be sold unless such securities
have been registered or qualified for sale in such state or an exemption from
registration or qualification is available and is complied with.

 



Annex I-4

 

 

There can be no assurance that any selling holder will sell any or all of the
Company securities registered pursuant to the registration statement, of which
this prospectus forms a part.

 

The selling holders and any other person participating in such distribution will
be subject to applicable provisions of the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the Company securities by the selling holders and
any other participating person. Regulation M may also restrict the ability of
any person engaged in the distribution of the Company securities to engage in
market-making activities with respect to the Company securities. All of the
foregoing may affect the marketability of the Company securities and the ability
of any person or entity to engage in market-making activities with respect to
the Company securities.

 

We will pay all expenses of the registration of the Company securities pursuant
to the registration rights agreement, estimated to be approximately $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling holder will pay all underwriting discounts and
selling commissions, if any. We will indemnify the selling holders against
liabilities, including some liabilities under the Securities Act, in accordance
with the registration rights agreements, or the selling holders will be entitled
to contribution. We may be indemnified by the selling holders against certain
liabilities, including liabilities under the Securities Act, that may arise from
any written information furnished to us by the selling holder specifically for
use in this prospectus, in accordance with the related registration rights
agreement, or we may be entitled to contribution.

 

Once sold under the registration statement, of which this prospectus forms a
part, the Company securities will be freely tradable in the hands of persons
other than our affiliates.

 

 

Annex I-5

 

